319 U.S. 348 (1943)
HASTINGS ET AL.
v.
SELBY OIL & GAS CO. ET AL.
No. 528.
Supreme Court of United States.
Argued February 9, 1943.
Reargued April 15, 1943.
Decided May 24, 1943.
CERTIORARI TO THE CIRCUIT COURT OF APPEALS FOR THE FIFTH CIRCUIT.
*349 Mr. W. Edward Lee for O.L. Hastings et al.; and Mr. James D. Smullen, Assistant Attorney General of Texas, with whom Messrs. Gerald C. Mann, Attorney General, and E.R. Simmons, Assistant Attorney General, were on the briefs, for the Railroad Commission of Texas et al.,  petitioners.
Mr. Dan Moody argued the cause on the original argument, and submitted on the reargument, for respondents.
MR. JUSTICE BLACK delivered the opinion of the Court.
This is an action in the nature of an equity proceeding brought by the respondents to cancel an order of the Texas Railroad Commission granting petitioners Hastings and Dodson a permit under Rule 37 of the Railroad Commission to drill an oil well. The respondents contend that the order granting a permit to the petitioners deprives them of property without due process of law, and that the order is invalid as a matter of Texas law. Jurisdiction is rested on diversity of citizenship.
There are no significant differences between the problems presented here and those in Burford v. Sun Oil Co., ante, p. 315. For the reasons set forth in that opinion, the decision below is reversed and the cause is remanded with instructions to dismiss the complaint.
It is so ordered.
The CHIEF JUSTICE, MR. JUSTICE ROBERTS, MR. JUSTICE REED, and MR. JUSTICE FRANKFURTER dissent for the reasons stated by them in dissent to Burford v. Sun Oil Co., ante, p. 315.